UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) DWS RREEF Real Estate Securities Fund Shares Value ($) Common Stocks 98.3% Real Estate Investments Trust (“REITs”) 94.7% Apartments 15.6% Apartment Investment & Management Co. "A" AvalonBay Communities, Inc.(a) BRE Properties, Inc. (a) Camden Property Trust Campus Crest Communities, Inc. Equity Residential Post Properties, Inc. (a) Diversified 6.9% American Assets Trust, Inc. Colonial Properties Trust(a) Digital Realty Trust, Inc. (a) Duke Realty Corp. PS Business Parks, Inc. Washington Real Estate Investment Trust 28 Health Care 9.2% Cogdell Spencer, Inc. HCP, Inc. LTC Properties, Inc. Sabra Health Care REIT, Inc.(a) Senior Housing Properties Trust Hotels 7.9% Chesapeake Lodging Trust Host Hotels & Resorts, Inc. (a) Pebblebrook Hotel Trust (a) Strategic Hotels & Resorts, Inc. * Industrial 6.1% AMB Property Corp. ProLogis Manufactured Homes 1.3% Equity Lifestyle Properties, Inc. Office 16.4% Boston Properties, Inc. (a) Brandywine Realty Trust(a) Douglas Emmett, Inc.(a) Hudson Pacific Properties, Inc.(a) SL Green Realty Corp. Vornado Realty Trust Regional Malls 15.2% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. Taubman Centers, Inc.(a) Shopping Centers 9.6% Developers Diversified Realty Corp. Federal Realty Investment Trust(a) Kimco Realty Corp. Ramco-Gershenson Properties Trust Tanger Factory Outlet Centers, Inc. (a) Specialty Services 1.1% Entertainment Properties Trust (a) Storage 5.4% Extra Space Storage, Inc. Public Storage Other 3.6% Health Care Providers & Services 2.7% Brookdale Senior Living, Inc.* Real Estate Management & Development 0.9% Brookfield Properties Corp. Total Common Stocks (Cost $799,280,407) Securities Lending Collateral 11.6% Daily Assets Fund Institutional, 0.22% (b) (c) (Cost $130,972,992) % of Net Assets Value ($) Total Investment Portfolio (Cost $930,253,399) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,005,960,137.At March 31, 2011, net unrealized appreciationfor all securities based on tax cost was $237,713,580.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $315,199,134 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $77,485,554. (a) All or a portion of these securities were on loan. The value of all securities loaned at March 31, 2011 amounted to $129,532,973 which is 11.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
